At trial, plaintiffs counsel unequivocally stated that the sole theory of recovery upon which plaintiffs claims were premised was that of prior written notice to the City. Therefore, plaintiff waived affirmative negligence as a theory of liability, and her arguments pertaining thereto are not preserved for review (see Spierer v Bloomingdale’s, 44 AD3d 336 [2007]).
Supreme Court providently exercised its discretion by denying plaintiffs motion to reopen.
We have considered plaintiffs remaining contentions and find them unpersuasive. Concur — Mazzarelli, J.E, Catterson, Moskowitz, Renwick and Abdus-Salaam, JJ.